JP Morgan Chase Bank, N.A. v Phillips-Osuji (2014 NY Slip Op 06058)
JP Morgan Chase Bank, N.A. v Phillips-Osuji
2014 NY Slip Op 06058
Decided on September 10, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-06696
 (Index No. 9121/11)

[*1]JP Morgan Chase Bank, N.A., respondent,
vChristine Phillips-Osuji, et al., defendants; Samuel Osuji, nonparty-appellant.
Samuel Osuji, Hempstead, N.Y., nonparty-appellant pro se.
Parker Ibrahim & Berg LLC, New York, N.Y. (John M. Falzone and Megan J. Strickland of counsel), for respondent.
DECISION & ORDER
In an action to foreclose a mortgage, nonparty Samuel Osuji appeals from an order of the Supreme Court, Nassau County (Adams, J.), entered June 21, 2013, which, inter alia, granted that branch of the plaintiff's motion which was to strike the answer interposed by him, and enjoined him "from filing any further motions in the underlying action without prior written approval" of the court.
ORDERED that the order is affirmed, without costs or disbursements.
On this record, we conclude that the Supreme Court's striking of the nonparty-appellant's answer was proper (see Matter of Friends World Coll. v Nicklin, 249 AD2d 393).
Under the circumstances of this case, the Supreme Court providently exercised its discretion in enjoining the nonparty-appellant from filing any further motions in the underlying action without prior written approval of the court (see Ram v Torto, 111 AD3d 814, 815-816; Berson v Berson, 265 AD2d 439).
The nonparty-appellant's remaining contentions are without merit.
DILLON, J.P., HALL, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court